Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 11/24/2020.  In virtue of this communication, claims 1-30 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180368199 (hereinafter referred to as Zeng). 
Consider claim 1, Zeng teaches a method of wireless communication performed by a user equipment (UE) (see at least ¶ [0114], “…UE 106, may establish cellular links according to a first RAT and a second RAT…”), comprising: 
determining whether a slot timing difference, between a first cell and a second cell for a dual connectivity mode, satisfies a threshold value, wherein the first cell is a serving cell associated with a first radio access technology (RAT) and the second cell is a serving cell or a candidate cell associated with a second RAT (see at least ¶ [0119], “…the wireless device may determine whether one or both of the first RAT and the second RAT are scheduled to transmit at a given time (e.g., in the same subframe or slot, or otherwise in a temporally overlapping manner)…”); and 
performing an operation to prevent the dual connectivity mode with the second cell, establish the dual connectivity mode with the second cell, maintain the dual connectivity mode with the second cell, or terminate the dual connectivity mode with the second cell based at least in part on whether the slot timing difference satisfies the threshold value (see at least ¶ [0122], “…both first RAT and second RAT, at 1406, the wireless device may perform uplink activity for the first RAT and the second RAT using time division multiplexing (TDM) for data transmissions for the first RAT and the second RAT. In other words, the wireless device may not simultaneously transmit on the first RAT and the second RAT. Said another way, the wireless device may not be configured to transmit on the first RAT and the second RAT simultaneously…”). 
Consider claims 14, 27, 28, Zeng teaches a user equipment (UE) for wireless communication, comprising: 
a memory; and 
one or more processors operatively coupled to the memory, the memory and the one or more processors (see at least ¶ [0065], “…processor(s) 302, which may execute program instructions for the communication device 106 and display circuitry 304, which may perform graphics processing and provide display signals to the display 360. The processor(s) 302 may also be coupled to memory management unit (MMU) 340, which may be configured to receive addresses from the processor(s) 302 and translate those addresses to locations in memory (e.g., memory 306…”) configured to: 
determine whether a slot timing difference, between a first cell and a second cell for a dual connectivity mode, satisfies a threshold value, wherein the first cell is a serving cell associated with a first radio access technology (RAT) and the second cell is a serving cell or a candidate cell associated with a second RAT (see at least ¶ [0119], “…the wireless device may determine whether one or both of the first RAT and the second RAT are scheduled to transmit at a given time (e.g., in the same subframe or slot, or otherwise in a temporally overlapping manner)…”); and 
perform an operation to prevent the dual connectivity mode with the second cell, establish the dual connectivity mode with the second cell, maintain the dual connectivity mode with the second cell, or terminate the dual connectivity mode with the second cell based at least in part on whether the slot timing difference satisfies the threshold value (see at least ¶ [0122], “…both first RAT and second RAT, at 1406, the wireless device may perform uplink activity for the first RAT and the second RAT using time division multiplexing (TDM) for data transmissions for the first RAT and the second RAT. In other words, the wireless device may not simultaneously transmit on the first RAT and the second RAT. Said another way, the wireless device may not be configured to transmit on the first RAT and the second RAT simultaneously…”).


Consider claims 2, 15 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches the first RAT is one of a Long Term Evolution (LTE) RAT or a New Radio (NR) RAT, and the second RAT is the other of the LTE RAT or the NR RAT (see at least ¶ [0049], “…UEs 106 may be configured to communicate over the transmission medium using any of various radio access technologies (RATs), also referred to as wireless communication technologies, or telecommunication standards, such as GSM, UMTS (associated with, for example, WCDMA or TD-SCDMA air interfaces), LTE, LTE-Advanced (LTE-A), 5G new radio (5G NR) …”). 
Consider claims 3, 16 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches the slot timing difference is a maximum receive timing difference or a maximum transmit timing difference (see at least ¶ [0112], “…the UE may follow respective timing controls. Alternatively, if observed channel properties are similar, LTE timing control may be followed if a UE is allocated resources such that LTE transmissions and NR transmissions are on an LTE band …”).   
Consider claims 4, 17 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches the first cell and the second cell use overlapping frequency bands (see at least ¶ [0110], “…subframe 1315 may include one or more frequency bands 1304 allocated for LTE PUCCH for a UE and a frequency band 1302 allocated for NR UL transmissions for the UE. In addition, subframe 1315 may include an allocation for a frequency band 1308 for SRS that overlaps with the frequency band allocated for NR UL transmissions…”).
Consider claims 5, 18 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches the first cell and the second cell are non-co- located or use non-overlapping frequency bands (see at least ¶ [0114], “…a second base station that operates according to the second RAT, which may provide a second cell operating in a second system bandwidth (e.g., including a second carrier frequency), which may be different than (e.g., non-overlapping with) the first system bandwidth…”).
Consider claims 8, 21 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches transmitting a measurement report for the second cell based at least in part on whether the slot timing difference satisfies the threshold value (see at least ¶ [0132], “…the guard periods may be based (at least in part) on RF switching gaps (and/or retuning times) reported by a UE and/or specified by a standard based (at least in part) on a UE reporting a requirement for an RF switching gap (and/or retuning period). Thus, as shown, NR uplink sub-frames directly subsequent to LTE uplink sub-frames (e.g., sub-frames 3, 9, and 15) may include a guard period at a start of the sub-frame whereas NR uplink sub-frames directly preceding LTE uplink sub-frames…”).
Consider claims 11, 24 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches establishing a connection to the second cell based at least in part on whether the slot timing difference satisfies the threshold value (see at least ¶ [0132], “…the guard periods may be based (at least in part) on RF switching gaps (and/or retuning times) reported by a UE and/or specified by a standard based (at least in part) on a UE reporting a requirement for an RF switching gap (and/or retuning period). Thus, as shown, NR uplink sub-frames directly subsequent to LTE uplink sub-frames (e.g., sub-frames 3, 9, and 15) may include a guard period at a start of the sub-frame whereas NR uplink sub-frames directly preceding LTE uplink sub-frames…”).
Consider claims 13, 26 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches communicating in the dual connectivity mode with the first cell and the second cell using a transmit power that satisfies another threshold value (see at least ¶ [0111], ‘…UE may maintain multiple independent power control loop operating points. For example, for TDM on a common frequency, both RATs (e.g., LTE and NR) may share pathless estimation (which only depends on frequency) but link adaptation and channel coding may differ between the RATs, thus power control operating points may differ for the RATs. As another example, for TDM on different frequencies, each UL may have different pathloss and different link adaptation, thus power control operating points may differ for the RATs…’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9, 10, 12, 19, 20, 22, 23, 35, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20180368199 (hereinafter referred to as Zeng) in view of US Patent Application Publication 20180124612 (hereinafter referred to as Babaei).
Consider claims 6, 19 (depends on at least claim 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng disclose all the subject matters of the claimed invention concept. However, Zeng does not particularly disclose determining a radio link failure (RLF) associated with the second cell based at least in part on whether the slot timing difference satisfies the threshold value; and terminating a connection to the second cell based at least in part on determining the RLF.  In an analogous field of endeavor, attention is directed to Babaei, which teaches determining a radio link failure (RLF) associated with the second cell based at least in part on whether the slot timing difference satisfies the threshold value; and terminating a connection to the second cell based at least in part on determining the RLF (see Babaei, at least ¶ [0248], “…Radio link monitoring (RLM) is a procedure in LTE. It may be used to monitor the radio link conditions so that appropriate actions may be taken if a radio link failure (RLF) occurs. With DC, a UE may perform RLM on two cells: one in the MCG (e.g., the primary cell, PCell) and one in the SCG (e.g., the primary secondary cell, PSCell). In an example, upon detection of an RLF in the SeNB, the UE may not trigger the RRC connection re-establishment procedure because the RRC connection toward the MeNB may still be maintained even if the radio link to the SeNB fails…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Zeng disclosed invention, and have determining a radio link failure (RLF) associated with the second cell based at least in part on whether the slot timing difference satisfies the threshold value; and terminating a connection to the second cell based at least in part on determining the RLF, as taught by Babaei,  thereby, to provide a deployment scenarios may cover both time-synchronized and time-asynchronous networks, and/or cases with frequency- and time-division duplex (FDD and TDD), as discussed by Babaei, (see ¶ [0247]).
Consider claims 7, 20 (depends on at least claim 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Babaei disclose the RLF is determined based at least in part on whether the slot timing difference satisfies the threshold value over a threshold time period (see Babaei, at least ¶ [0256], “…the FailureType field in the RRC message may indicate excessive LBT failure if a threshold number of consecutive LBT failures take place. In an example, the threshold value may be configured…”) with the motivation from claim 6.
Consider claims 9, 22 (depends on at least claim 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Babaei disclose determining a radio link failure (RLF) associated with the second cell based at least in part on whether the slot timing difference satisfies the threshold value; associating the second cell with an indication of the RLF based at least in part on determining the RLF; and transmitting a measurement report for the second cell, in a subsequent cell search procedure, based at least in part on whether the second cell is associated with the indication of the RLF (see Babaei, at least ¶ [0248], “…Radio link monitoring (RLM) is a procedure in LTE. It may be used to monitor the radio link conditions so that appropriate actions may be taken if a radio link failure (RLF) occurs. With DC, a UE may perform RLM on two cells: one in the MCG (e.g., the primary cell, PCell) and one in the SCG (e.g., the primary secondary cell, PSCell). In an example, upon detection of an RLF in the SeNB, the UE may not trigger the RRC connection re-establishment procedure because the RRC connection toward the MeNB may still be maintained even if the radio link to the SeNB fails…” and see Babaei, at least ¶ [0256], “…the FailureType field in the RRC message may indicate excessive LBT failure if a threshold number of consecutive LBT failures take place. In an example, the threshold value may be configured…”) with the motivation from claim 6.
Consider claims 10, 23 (depends on at least claims 1, 14), Zeng discloses the limitations of claims 1, 14 as applied to claim rejection 1, 14 above and further discloses:
Zeng teaches the measurement report is transmitted based at least in part on whether the second cell is associated with a quantity of indications of RLF that satisfies another threshold value (see at least ¶ [0111], ‘…UE may maintain multiple independent power control loop operating points. For example, for TDM on a common frequency, both RATs (e.g., LTE and NR) may share pathless estimation (which only depends on frequency) but link adaptation and channel coding may differ between the RATs, thus power control operating points may differ for the RATs. As another example, for TDM on different frequencies, each UL may have different pathloss and different link adaptation, thus power control operating points may differ for the RATs…’).
Consider claims 28, 30 (depends on at least claims 27, 29), Zeng discloses the limitations of claims 27, 29 as applied to claim rejection 27, 29 above and further discloses:
Babaei disclose the one or more instructions, that cause the UE to perform the operation, cause the UE to: determine a radio link failure (RLF) associated with the second cell based at least in part on whether the slot timing difference satisfies the threshold value; and terminate a connection to the second cell based at least in part on determining the RLF (see Babaei, at least ¶ [0248], “…Radio link monitoring (RLM) is a procedure in LTE. It may be used to monitor the radio link conditions so that appropriate actions may be taken if a radio link failure (RLF) occurs. With DC, a UE may perform RLM on two cells: one in the MCG (e.g., the primary cell, PCell) and one in the SCG (e.g., the primary secondary cell, PSCell). In an example, upon detection of an RLF in the SeNB, the UE may not trigger the RRC connection re-establishment procedure because the RRC connection toward the MeNB may still be maintained even if the radio link to the SeNB fails…” and see Babaei, at least ¶ [0256], “…the FailureType field in the RRC message may indicate excessive LBT failure if a threshold number of consecutive LBT failures take place. In an example, the threshold value may be configured…”) with the motivation from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645